UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8092



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRY SANDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-34-MU)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Sanders, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Sanders appeals the district court’s orders denying his

motion seeking to challenge his conviction and sentence pursuant to

Fed. R. Civ. P. 60(b)(4) and denying as moot his motion for ruling

on his Rule 60(b) motion.    We have reviewed the record and the

district court’s opinion and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Sanders, No. CR-93-34-MU (W.D.N.C. May 4, 2001;

Nov. 26, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2